Citation Nr: 1231224	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  06-37 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  What evaluation is warranted for lumbar spondylosis, with degenerative disc disease L4-5, L5-S1, prior to June 6, 2008?

2.  What evaluation is warranted for lumbar spondylosis, with degenerative disc disease L4-5, L5-S1, from June 6, 2008?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1983 to September 2004.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas which granted entitlement to service connection for lumbar spondylosis, with degenerative disc disease L4-5, L5-S1 with an initial rating of 10 percent, effective October 1, 2004.  An August 2008 rating decision increased the rating to 20 percent, effective June 6, 2008.  As the Veteran has not been awarded the highest evaluation, the appeal continues.

The  issue of entitlement to an increased rating for a right thumb disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  From October 1, 2004 to June 5, 2008, lumbar spondylosis, with degenerative disc disease L4-5, L5-S1 was not manifested by forward thoracolumbar flexion less than 61 degrees, by a combined range of thoracolumbar motion less than 121 degrees, or by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

2.  Since June 6, 2008, lumbar spondylosis, with degenerative disc disease L4-5, L5-S1 has not been manifested by forward thoracolumbar flexion to 30 degrees or less, or by favorable ankylosis of the thoracolumbar spine. 



CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent from October 1, 2004 to June 5, 2008, for lumbar spondylosis, with degenerative disc disease L4-5, L5-S1 were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159 , 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2011). 

2.  The criteria for an initial evaluation in excess of 20 percent since June 6, 2008, for lumbar spondylosis, with degenerative disc disease L4-5, L5-S1 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). 

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claim and, as warranted by law, affording VA examinations.  The Veteran had asked for a hearing before the Board at the RO in Houston, Texas.  The record reflects that a hearing was scheduled in May 2012 and that the Veteran failed to appear.  Thus, his hearing request is deemed to have been withdrawn.  38 C.F.R. § 20.704(d). 

The record contains available service treatment records, post-service treatment records, and the Veteran was afforded VA examinations in 2004, 2008 and 2011.  The Veteran was provided the opportunity to present pertinent evidence.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Laws and Regulations

Disability evaluations are determined by comparing the manifestations of a particular disability with the criteria set forth in the Diagnostic Code's of the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011). 

In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, such as the situation in this case, multiple (staged) ratings may be assigned for different periods of time during the pendency of the appeal.  Fenderson v. West, 12 Vet. App. 119 (1999). 

The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity (in civilian occupations) resulting from service-connected disability.  38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

When evaluating a loss of motion consideration is given to the degree of functional loss caused by pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Significantly, however, under the general rating for spinal disorders the rating criteria are controlling whether there are or are not symptoms of pain (to include whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a. 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in 38 C.F.R. § 3.321 an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1). 

The Veteran's lumbar spondylosis with degenerative disc disease L4-5, L5-S1 is evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5242.  The General Rating Formula for Diseases and Injuries of the Spine, again, are controlling regardless of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  In this respect, a 10 percent evaluation is warranted when forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees, or the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent evaluation is in order for forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine. 

Note (1): VA will evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id. 

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Factual Background and Analysis

The RO assigned staged ratings for the Veteran's lumbar spine disability as follows: 10 percent from October 1, 2004 to June 5, 2008; 20 percent from June 6, 2008.

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against entitlement to an initial evaluation in excess of 10 percent from October 1, 2004 to June 5, 2008, and against entitlement to an initial evaluation in excess of 20 percent from June 6, 2008.  In other words, the Veteran is not entitled to evaluations higher than those assigned by the RO.  The Board will address each disability evaluation separately to explain its reasons for this determination. 

Prior to June 6, 2008

Service treatment records reveal that the Veteran initially injured his lumbar spine in 1993 after moving boxes.  

In September 2004, prior to his release from active duty, the Veteran was afforded a VA examination.  He reported constant pain at a level 6 out of 10.  He reported being able to function through the pain, with the aid of medication.  He denied any episodes of incapacitation.  He had functional limitations in bending and lifting due to the pain.  He denied missing any work due to his back disorder.  On examination he did not have muscle spasm or tenderness.  His flexion was from zero to 75 degrees, with pain at 75 degrees.  His extension was from zero to 20 degrees with pain at 20 degrees.  Bilateral flexion and rotation were to 30 degrees in each plane of movement.  The examiner noted his range of motion was additionally limited by pain, but not by fatigue, weakness, lack of endurance or incoordination.  He did not have ankylosis of the spine or signs of an intervertebral disc syndrome.  The examiner opined that the Veteran's occupation was minimally effected by his "condition," although the examiner did not specify which "condition" he was referring to, as he diagnosed the Veteran with 13 disorders in the examination report.

In March 2008, the Veteran submitted a statement that his lumbar spine disorder caused him to lose the reflex in his right foot, to develop right hamstring cramps daily, to have left calf muscle wasting, as well as lower extremity tingling and numbness.  He described being stiff in the morning, but with his spine "loosening up" after he is "up and around."  His spine bothered him the most when he was sitting, necessitating that he get up and move around every 30 minutes.  He felt that the 10 percent rating he was provided was not sufficient in comparison to his symptoms.

For this period beginning October 1, 2004, the Veteran had forward flexion to at least 75 degrees, with pain at 75 degrees.  He had a combined range of motion of 215 degrees.  He also did not have muscle spasm.  While he was noted to have muscle spasms and flexion limited to 50 degrees in his service treatment records, his symptoms had improved by his September 2004 examination.  As the evidence shows that prior to June 6, 2008 he had forward flexion greater than 60 degrees, a combined range of motion of the thoracolumbar spine greater than 120 degrees, and he did not have objective muscle spasms, a 20 percent evaluation is not warranted during this term.

From June 6, 2008

In June 2008, the Veteran was afforded an additional VA examination.  He stated he was able to walk a quarter mile, sit for ten minutes and stand without bothering his low back.  He reported pain, stiffness, weakness, fatigability and lack of endurance in his back and lower extremities due to radiculopathy.  He denied additional limitation of motion or functional impairment during flare-ups.  The appellant reported that flare-ups occur typically on a constant daily basis."  He is able to perform his activities of daily living.  On examination he was noted to have an obvious scoliosis with right paravertebral and paraspinous muscular hypertrophy.  He had a right paraspinous musculature spasm.  On examination he had forward flexion to 90 degrees with pain beginning at 60 degrees, extension to 20 degrees, lateral flexion bilaterally to 25 degrees, and rotation bilaterally to 45 degrees.  He had a combined range of motion of 220 degrees using 60 degrees for forward flexion.  The examiner found no objective clinical evidence that the Veteran's function was additionally limited by pain, fatigue, weakness, incoordination or lack of endurance with repetitive motion, "except as noted above."  The Veteran had no physician-directed bedrest in the prior 12 months.  

Following the June 2008 examination, the RO in August 2008 granted an increased lumbar spine rating to 20 percent due to muscle spasm with scoliosis and forward flexion limited to 60 degrees.  

In June 2010, the RO attempted to obtain treatment records from Wilford Hall Medical Center for the period between January and December 2005.  In July 2010, the Department of the Air Force replied that they could not supply treatment records for that period because the records had been retired to the National Personnel Records Center (NPRC).  The RO contacted NPRC in search of the records, but NPRC found that there were no Wilford Hall Medical Center records for the specified dates in their records.  In April 2011, the RO issued a formal finding of unavailability for the records.  

During an October 2011 VA spine examination the Veteran stated that his spine disability had worsened since his 2008 examination.  He reported pain in the belt line area of his lumbar spine with left hamstring cramping, and left thigh numbness.  He stated he had a flare-up of back pain the prior month that caused him to call in sick to work.  On examination he had forward flexion to 70 degrees, with objective evidence of pain at 70 degrees.  After repetitive motion, the Veteran's forward flexion remained to 70 degrees.  He did not have guarding or muscle spasm of the thoracolumbar spine.  The Veteran did not have an intervertebral disc syndrome.  The Veteran stated his lumbar spine disorder impacted his work because his back became irritated with the up and down movement he used as an instructor.

From June 6, 2008, the Veteran had forward flexion to at least 90 degrees, with evidence of pain at 60 degrees.  The June 2008 examiner noted the Veteran was able to continue flexion to 90 degrees even with pain beginning at 60 degrees.  The examiner did not find objective clinical evidence that the Veteran's function was additionally limited with repetition of range of motion testing.  During the examination, however, he was noted to have both an obvious scoliosis with right paravertebral and paraspinous muscular hypertrophy, and a spasm of the right paraspinous musculature.  While the Board does not find that the Veteran's forward flexion meets the criteria for a 20 percent rating, the Board does find that the spasm in the paraspinous musculature where there was "obvious scoliosis," meets the criteria for a 20 percent rating.  There is no evidence that the Veteran's lumbar spine disorder resulted in forward thoracolumbar flexion to 30 degrees or less, and he has not been found to have ankylosis of the spine.  As such, a rating in excess of 20 percent from June 6, 2008 is not warranted.

In an August 2008 rating decision, the RO granted service connection for right and left lower extremity radiculopathy with 10 percent ratings, effective October 1, 2004.  The Veteran did not file a notice of disagreement with these ratings, and, thus, they are not currently before the Board.  There is no evidence of additional radiculopathy or other associated objective neurologic abnormalities in the record.  Thus, there is no basis to award additional separate evaluations for neurological symptoms. 

The symptoms presented by the service-connected lumbar spondylosis with degenerative disc disease L4-5, L5-S1 are fully contemplated by the rating schedule.  The Veteran's loss of lumbar motion falls squarely into the 10 and 20 percent evaluations.  The Veteran's disability picture is not exceptional when compared to other veterans with the same or similar disability.  The Veteran has not been hospitalized for the disability throughout the appeal.  His main complaints when appealing his lumbar spine disorder in March 2008 were radiculopathy.  He has been separately compensated for those neurological abnormalities, and he has not appealed the ratings assigned.  Thus, there is no evidence warranting a referral of this claim for extraschedular consideration.  Thun v. Peake, 22 Vet. App. 111 (2008).  The Board will not address individual unemployability in this decision, as it appears the Veteran remains employed.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990). 

The Board also acknowledges the assertion that the appellant's back disorder may deteriorate as he ages.  If in the future the Veteran believes that his service connected lumbar disorder has worsened he should file a new claim for an increased rating.  The nature and extent of his back disorder will then be evaluated based on the evidence available at that time.


ORDER

Entitlement to an initial evaluation in excess of 10 percent from October 1, 2004 to June 5, 2008, for lumbar spondylosis, with degenerative disc disease L4-5, L5-S1is denied. 

Entitlement to an initial evaluation in excess of 20 percent from June 6, 2008, for lumbar spondylosis, with degenerative disc disease L4-5, L5-S1is denied


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


